09/29/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0404




                             No. DA 22-0404

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

TYLIN JAMES WEBER,

           Defendant and Appellant.




                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 31, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 29 2022